UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7762



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARCELLUS DERRELL BECKETT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-94-682, CA-96-1797-2-8)


Submitted:   March 24, 1998                 Decided:   April 3, 1998


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcellus Derrell Beckett, Appellant Pro Se. Sean Kittrell, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of
appealability and dismiss the appeal substantially on the reasoning

of the district court.* United States v. Beckett, Nos. CR-94-682;
CA-96-1797-2-8 (D.S.C. Oct. 28, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




     *
       In addition to the facts discussed by the district court,
the record overwhelmingly reveals that Appellant physically carried
his drugs, drug distribution paraphernalia, and weapon. See United
States v. Mitchell, 104 F.3d 649, 653-54 (4th Cir. 1997).

                                2